Citation Nr: 0102287	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  92-08 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1990 to January 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


REMAND

The veteran seeks entitlement to service connection for low 
back disability.  He specifically contends that he fractured 
his pars interarticularis when he fell from stairs in service 
on November 5, 1990.  

Preservice medical records show that prior to service in 
October 1989, after moving heavy objects at work, the veteran 
was treated for recurrent back pain.  During medical 
prescreening for service in February 1990 and during his 
service entrance examination in March 1990, the veteran 
responded in the negative when asked if he then had, or had 
ever had, back trouble or recurrent back pain.  The physical 
examination, performed in March 1991, showed that his spine 
was normal.

The service medical records show that in November 1990, 
during his second week of active duty, the veteran sustained 
thoracic and lumbar musculoskeletal strain when he fell down 
some steps.  X-rays reveal spondylolysis at L5 without 
spondylolisthesis.  Later that month, in a letter of intent 
for medical board processing, a physician wrote that the 
veteran did not meet the standards for retention in the 
service and that the probable disqualifying diagnosis was 
symptomatic spondylolysis, L5.  The physician further stated 
that the condition existed prior to service but had been 
aggravated by service.  

Thereafter, the veteran was hospitalized for the purposes of 
a medical board.  The diagnoses included: acute low back 
pain; late effect of a back injury which had existed prior to 
service; spondylolysis at L5 without spondylolisthesis; and 
subjective numbness of both feet.  In an addendum, dictated 
in January 1991, it was noted that there was no clinical 
evidence of any service-related back injury and that the 
veteran then met the standards for retention in the service.  
The veteran was ultimately discharged from service due to 
reasons other than his back.

During a VA examination in October 1991, X-rays revealed 
spondylolysis at L5, bilaterally, as well as a Grade I 
reverse pseudospondylolisthesis at the L4-L5 level.  
Following the VA examination, the diagnoses included 
spondylosis L5-S1 with bilateral defects of the pars 
interarticularis with vertebral displacement and L4-L5 
reverse spondylolisthesis, Grade I.  The examiner commented 
that, due to the veteran's congenital abnormalities of the 
lower lumbar spine, he would have increasing difficulty in 
the low back area with age and use.  The examiner further 
noted that the veteran had sustained back injuries which were 
superimposed on the preexisting weak spine.  The examiner did 
not state, however, whether those injuries had resulted in 
any increase in the underlying pathology.

In a statement received in January 2000, the veteran reported 
that, in the years since service, he had received extensive 
treatment on his lower back, including surgery.  The claims 
folder, however, contains no treatment records dated after 
1994.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded to the RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for low 
back disability.  After obtaining any 
necessary authorization, the RO should 
request directly from the providers 
copies of all indicated records which are 
not currently on file.  The RO should 
also request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for VA orthopedic and neurologic 
examinations to determine the nature, 
extent, and etiology any back disability 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to each examiner so that 
the relevant medical history may be 
reviewed, and the examiner should 
indicate in writing that the claims file 
has been reviewed.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed low back 
disability is etiologically related to 
the back injury in service, including the 
following specific opinions: a) whether 
the veteran had a preexisting low back 
disability prior to service or at service 
entrance; 
b) whether it is at least as likely as 
not that any preexisting back disability 
permanently increased in severity during 
service due to the November 1990 back 
injury; and, if so, c) whether the 
permanent increase in disability was 
either due to the natural progression of 
the disease or went beyond the natural 
progression of the disease.  The written 
rationale for all opinions should be set 
forth.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for low back 
disability.  In so doing, the RO must be 
mindful of the provisions of the Veterans 
Claims Assistance Act of 2000.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

